Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
   Applicant’s amendment in the reply filed on 4/28/2021 is acknowledged. Claims 17, 19-21, 25-29, and 32-40 are pending.  Claims 17, 19-21, 25-29, and 32-40 are examined on the merits. Any rejection that is not reiterated is hereby withdrawn.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 17, 19-21, 25-29, and 32-40 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jeong et al (Jeong et al, Effect of heat treatment on the antioxidant activity of extracts from citrus peels. Journal of agricultural and food chemistry (2004 Jun (02) Vol. 52, No. 11, pp. 3389-93), in view of Miyaki et al (JP 2004305027 A).
          This rejection is maintained for reasons of record set forth in the Office Action mailed out on 1/28/2021, repeated below. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.

nd column, last paragraph) (thus a ground citrus peel). Jeong et al teach st column, last paragraph). Jeong et al teach heat-treated or nontreated CP was extracted overnight with 10 ml of 70% ethanol solution or distilled water, respectively, in a shaking incubator at room temperature. The extract were centrifuged at 1000 g for 15 min, and the supernatants were filtered through a Whatman No. 1 filter paper (thus a phase separation, thus claim 39 is met).
Jeong et al do not teach the claimed pH being greater than 7 and less than 12 or at 10; neither do Jeong et al teach using demineralized water, using strong base, weak base, or 50% sodium hydroxide solution to adjust pH, or citrus peel being orange peel. 
Miyaki et al teach preparation of soluble flavonoid glycoside from plant e.g. citrus, by adding alkali liquid and beta/gamma-cyclodextrin to plant, solubilizing flavonoids and performing glucosyl transfer in alkaline condition (see Title). Miyaki et al teach orange skin (thus the claimed peel, thus claim 40 is met) (50 g) was dried at 60 degrees C overnight, pulverized (thus form a pre-treated, ground citrus peel), and 33 mmol potassium mono hydrogen phosphate solution (285 ml) was added to the dried powder of orange skin (3 g). 1N sodium hydroxide (thus a strong base, thus claims 27 and 29 are met) (15 ml) having pH 11.8 was added (thus pH greater than 7 to 12) and the powder was allowed to swell in water. Then heated (thus claim 30 is met) at 80 degrees C for 5 minutes, cooled, (beta) cyclodextrin (5 g) was added and 1N hydrochloric acid was added to adjust pH to 7, 8, 9, 10 (thus claim 32 is met, thus the pH limit in claims 33 and 34 are met) or 11. Alkali resistant CGTase (1500 units) produced by microbial cells of alkali-philic Bacillus was added. Temperature was maintained at 40 degreesC, reaction was performed for 16 hours and stopped by heating to 8 degreesC for 5 minutes. The solution was analyzed by high performance liquid chromatography (HPLC) (thus claim 39 is 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust pH to greater than 7 to 12 from Miyaki et al into the method of Jeong et al since both of the reference teach water extract of preheated dry ground citrus peels, one of the ordinary skill in art would have been motivated to combine the teachings of the two references together. The skilled artisan would have expected success in using an alkaline environment to ionize polyphenols and make them more water-soluble. 
            Regarding claims 19, and 25, since Jeong et al teach Citrus peels were heat-treated at 50, 100 or 150 degrees C, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the in between temperature points such as 110-130 or 120 degrees and expect similar degree of result.
            Regarding claim 28, 34, and 38, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either a strong base solution or a weak solution at a certain concentration. In order to achieve a desired pH, a higher concentration of weak base solution will be used, whereas a lower concentration of the strong base solution would be used. 1N sodium hydroxide (from Miyaki et al) or 50% sodium hydroxide (from claims 34 and 38) would all be operable and optimal concentrations for adjusting pH.

         Regarding claim 39, it would be obvious to obtain polyphenols and or flavonoids from either centrifugation or from HPLC, both two operations encompass phase separatrion. 
         In terms of types of the water, determining an appropriate type of water, such as demineralized water, distilled water, or purified water is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Applicant argues that “Applicant provides a prior art reference US patent 2,700,047, granted in 1955 which dissuades from applying heat to alkaline solutions of hesperidin as it leads to degradation. See US 2,700,047 Col. 4, lines 24-27: “It is also distinctly preferable to avoid heating the alkaline solution, as this may tend to cause cleavage at the aglycone ketone group to form, ultimately, isoferulic acid and phloroslucinol.” (page 10, 1st paragraph). This finding is also clearly stated in Wang, M., et. al., “Studies on degradation kinetics of Hesperidin in aqueous” Lishizhen Medicine and Materia Medica Research (2014); Vol. 25 no. 9: 2088-2090, a copy of which is submitted for the Examiner’s review in the present response. See for example, the Abstract on page 2088: “Conclusion Hesperidin was more stable in acidic aqueous solution . The degradation of hesperidin can be observed in strong alkali conditions.” (page 10, 2nd paragraph).
This is not found persuasive. There is nothing specific to either reference that the pre-extraction heating step of ground citrus peel of Jeong is incompatible with the substitution of the Jeong solubilizing and extracting step taught by Miyaki.  Miyaki simply teaches a different way of solubilizing/extracting the peels, based upon a different extraction medium, an alkali liquid comprising water, which is more efficient at solubilizing/extracting than the method step used by Jeong.  That provides a clear motivation to do the substitution and both references are both in closely analogous art.  Miyaki specifically teaches the successful extraction of citrus peel under alkali conditions using the extraction solvent and step taught by the reference.  The success of Miyaki specifically indicate why one would have been motivated to employ the Miyaki extraction step, for increased yield. Furthermore, herperidin as part of a complex is exposed to high heat and pH for solubilization, and there is nothing in the claims that specifically excludes hesperidin being in a complex.  After all, what makes the applicant’s extracted compounds have stability despite the high temperatures and high pH used in both methods.  If what is needed is not in the claims, then it should be, otherwise it is an extraction method for degraded compounds, unless it doesn’t matter whether the resulting product is degraded, therefore, the degradation argument is not persuasive. 
Applicant argues that “Miyaki teaches a rapid 5 minute high-pH solubilization of hesperidin (pH 11.8) prior to pH adjustment of 7, 8, 9, 10, 11. The 17-18 mg hesperidin solubilized from 1 gram of peel appears to require B-cylcodextrin to be present, that dramatically enhances hesperidin’s solubility, as also shown by a study of hesperidin in the Majumdar etal., (see their table II). Without B-cylcodextrin, it appears that the amount of hesperidin solubilized (at pH 7-9) would be much less, on the order of 1.5 mg maximum total from 3 g peel in 300 ml solution, (i.e. 4.95 pg/ml hesperidin with no B-cylcodextrin vs. 431.97 pg/ml when 20% w/v B-cylcodextrin is used. See Majumdar et al Table II, page 23). The present amended claims does not require B-cylcodextrin for solubilization of hesperidin, which is an improvement over the references cited of record, and what was known in the prior art (page 9, last paragraph).
This is not found persuasive. The claimed invention is open to other compounds being present in the “demineralized water solution adjusted to basic pH” used in Claim 17, step (b).  The solvent taught by Miyaki contains water (which could clearly be specifically demineralized as is obvious based upon the argument in the rejection), which makes it a demineralized water solution adjusted to basic pH even though it also contains cyclodextrin and ethanol too.  Since the claimed invention allows the additional compounds to be present, it doesn’t matter whether or not the applicant’s invention doesn’t require them, they are allowed to be present while meeting the other claim limitations.  Therefore Applicant is essentially arguing limitations that are not present in the claims, namely that cyclodextrin not be present in the extraction solvent.  In other words, Applicant is arguing a so-called improvement (not having cyclodextrin present in the extraction solvent) which is simply not in the claims, so there is no claimed improvement.  Therefore, the claims can probably be amended in a way to exclude the use of cyclodextrin in the solvent used in step (b).
The rest of the argument has already been addressed previously.
.


Conclusion
             No claim is allowed.
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655